Citation Nr: 0406670	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  02-00 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
chondromalacia patella of the right knee.

2.  Entitlement to an evaluation in excess of 20 percent for 
chondromalacia patella of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
February 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Anchorage, Alaska.

In a March 2002 statement, the veteran raised the issues of 
service connection for anxiety and depression as secondary to 
his service-connected disabilities and for sleep impairment 
as secondary to his service-connected knee disabilities.  He 
also submitted statements from relatives and friends in which 
they noted a gastrointestinal impairment, thereby raising the 
issue of a compensable rating for hiatal hernia.  These 
issues are referred to the RO.


FINDINGS OF FACT

1.  The service-connected chondromalacia patella of the right 
knee is manifested by subjective complaints of pain and 
giving way and objective evidence of 1+ Lachman's testing, 
positive apprehension maneuver testing, moderate recurrent 
subluxation or lateral instability, good collateral 
stability, and negative testing on pivot shift, anterior 
drawer, and posterior drawer.

2.  The service-connected degenerative joint disease of the 
right knee is manifested by some limitation of motion, pain 
on range of motion testing, and x-ray evidence of 
degenerative joint disease.

3.  The service-connected chondromalacia patella of the left 
knee is manifested by subjective complaints of pain and 
giving way and objective evidence of 2+ Lachman's testing, 
positive apprehension maneuver testing, severe recurrent 
subluxation or lateral instability, good collateral 
stability, and negative testing on pivot shift, anterior 
drawer, and posterior drawer.

4.  The service-connected degenerative joint disease of the 
left knee is manifested by some limitation of motion, pain on 
range of motion testing, and x-ray evidence of degenerative 
joint disease.


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for chondromalacia patella of the right knee under 
Diagnostic Code 5257 have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5257 (2003).

2.  The criteria for a separate rating of 20 percent, and no 
higher, for impairment of the right knee, to include 
degenerative joint disease, under Diagnostic Codes 5010-5003 
have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260-5261 (2003).

3.  The criteria for a 30 percent disability rating for 
chondromalacia patella of the left knee under Diagnostic Code 
5257 have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2003).

4.  The criteria for a separate rating of 20 percent, and no 
higher, for impairment of the left knee, to include 
degenerative joint disease, under Diagnostic Codes 5010-5003 
have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260-5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In the present case, regarding the issues of increased 
disability ratings for right and left knee disorders, a 
substantially complete application was received on May 16, 
2000.  Thereafter, in a rating decision dated in December 
2000 those issues were denied.  Only after that rating action 
was promulgated did the AOJ, on May 23, 2001, provide notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his or her 
possession that pertains to the claims.  

The RO provided the veteran a copy of the applicable December 
2000 rating decision and forwarding letter dated in February 
2001 that in combination notified him of the basis for the 
decision reached.  The RO also provided the veteran a 
statement of the case (SOC) in November 2001 that included a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  These gave notice 
as to the evidence generally needed to substantiate his 
claim.  The RO wrote to the veteran in May 2001 regarding the 
notification of the passage of the VCAA and the obligations 
of VA with respect to the duty to assist and duty to notify 
regarding the information and evidence necessary to 
substantiate his claim.  Specifically, the veteran was 
notified that VA would make reasonable efforts to obtain all 
relevant evidence, such as medical records along with records 
from Federal agencies.  The veteran was also asked to advise 
VA if there were any other information or evidence that he 
wanted VA to attempt to obtain.  The RO provided the veteran 
a supplemental statement of the case (SSOC) in July 2003 that 
included a summary of the evidence, the applicable law and 
regulations and a discussion of the facts of the case.  This 
also gave notice as to the evidence generally needed to 
substantiate his claims.  

In regard to processing deadlines, the RO advised the veteran 
to send in any additional information or evidence in support 
of his claims on a certain date, 60 days from the date of the 
May 2001 letter.  The RO further advised the veteran that if 
no information and evidence had been received within that 
time, his claims might be decided based only on the evidence 
the RO had previously received.  These advisements are in 
compliance with current statutes.  See Veterans Benefits Act 
of 2003, P.L. 108- 183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____) (permits VA to 
adjudicate a claim within a year of receipt.)  This provision 
is retroactive to November 9, 2000, the effective date of the 
VCAA.  The Board concludes that VA has met its duty to assist 
in this matter.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 14 Vet. App. at 
419.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to an appellant.  Id. at 419-20 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court; otherwise, it would not have taken "due 
account of the rule of prejudicial error" in reviewing the 
Board's decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 419-20.  Similarly, 
a claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on May 23, 2001, was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a SOC and 
a SSOC were provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 17 Vet. App. at 
420.  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not explicitly contain the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The May 2001 letter 
advises the veteran to send the evidence VA needs as soon as 
possible.  Therefore, that letter implicitly contains the 
"fourth element" and any such lack of explicit notice is a 
harmless error.

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In the instant case, the RO obtained the veteran's VA 
outpatient treatment records and afforded him two VA 
examinations.  The veteran also submitted directly to the 
Board a report of a private medical examination, which he 
waived AOJ initial consideration.  Accordingly, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

As for the Decision Review Officer's duty to assist, for the 
same reasons as noted above with regard to the VCAA, the 
Decision Review Officer's duty under 38 C.F.R. § 3.103(c)(2) 
has been satisfied.  See Stuckey v. West, 13 Vet. App. 163 
(1999); Costantino v. West, 12 Vet. App. 517 (1999).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  In the evaluation of 
service-connected disabilities, the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a current rating that accurately reflects 
all elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  However, 
where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7 (2003).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2003).  The Court held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2003), painful motion is an 
important factor of disability with any form of arthritis; 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight 
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Hicks v. 
Brown, 8 Vet. App. 417 (1995); Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  

In the December 2000 rating decision, the RO rated the 
disorders of both knees each as 20 percent disabling under 
Diagnostic Codes 5010-5257 (arthritis due to trauma-other 
impairment of the knee). 

Right Knee

The veteran contends that his right knee disability is more 
severe than currently evaluated, and that an increased 
evaluation should be assigned.  After a review of the 
evidence, the Board finds that the evidence does not support 
a higher rating under Diagnostic Code 5257, but that a 
separate 20 percent rating is warranted under Diagnostic 
Codes 5010-5003 for painful and limited motion of the right 
knee.

The right knee is currently rated as 20 percent disabling 
under Diagnostic Codes 5010-5257 for moderate instability or 
subluxation.  Diagnostic Code 5257 rates other impairment of 
the knee, recurrent subluxation or lateral instability, as 20 
percent when moderate, and 30 percent when severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2003).  None of the competent 
medical evidence of record shows that the veteran experiences 
severe lateral instability or recurrent subluxation.

A May 2000 VA physical examination for treatment purposes 
revealed no effusion or instability.  A November 2000 VA 
examination report shows that the right knee joint was 
stable.  At the June 2001 VA fee-basis examination, the 
veteran reported that his knees would go out about once a 
month.  Physical examination of the right knee revealed no 
instability or effusion.  There was tenderness over the right 
inferior patella.  While the veteran had acute effusion in 
the right knee in April 2002 and although he testified at his 
May 2003 hearing that his knees give way if he walks 15 
minutes or more, a physical examination in June 2003 for 
treatment purposes found no effusion or laxity.  Also, 
patellar apprehension testing during the June 2003 
examination was negative.  At the private examination done by 
Dr. Gevaert in September 2003, the veteran reported that his 
knees attempt to buckle, that he had fallen four times over 
the last four weeks, and that the knees do not generally 
lock.  Physical examination showed that the Lachman's test 
was 1 + positive on the right.  There was good collateral 
stability on full extension as well as 30 degrees of flexion.  
Pivot shift testing was negative, but the apprehension 
maneuver testing was positive.  The anterior drawer testing 
and the posterior drawer testing were both negative.  Dr. 
Gevaert indicated that the veteran had moderate recurrent 
subluxation or lateral instability in the right knee.

The above-mentioned evidence does not show that the veteran 
experiences severe impairment with instability or subluxation 
of the right knee.  A preponderance of evidence is against a 
finding that the veteran experiences more than moderate 
impairment of the right knee.  Accordingly, a preponderance 
of the evidence is against an evaluation in excess of 20 
percent under Diagnostic Code 5257.

The Board is bound by the Court's decision in Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994), that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition as well as the precedent opinion by VA 
General Counsel, VAOPGCPREC 23-97 (1997), which held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  In 
addition, the Acting General Counsel of the VA determined 
that 38 C.F.R. § 4.71a, Diagnostic Code 5257 only addresses 
instability of the knee and does not encompass limitation of 
motion of the knee.  VAOPGPREC 9-98 (1998).  In such a case, 
where a musculoskeletal disorder is rated under a diagnostic 
code that does not involve limitation of motion and another 
diagnostic code based on limitation of motion is applicable, 
the latter diagnostic code must be considered in light of 
sections 4.40, 4.45 and 4.59.  Thus, the Board will consider 
whether the veteran is entitled to a separate rating under 
other potentially applicable Diagnostic Codes.

Degenerative arthritis established by x-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003).  However, when the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent can 
be applied for each specific joint group affected by the 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 38 
C.F.R. Part 4, § 4.71a, Diagnostic Code 5003 (2003).  
Accordingly, since the plain terms of Diagnostic Code 5257 
and 5003 address either different disabilities or different 
manifestations of the same disability, the evaluation of knee 
dysfunction under both Codes 5257 and 5003, if the criteria 
for each code are met, is not pyramiding.  VAOPGCPREC 23-97 
(1997).  When radiological findings of arthritis are present, 
a veteran whose knee disability is evaluated under 5257 or 
5259 is also entitled either to a separate compensable 
evaluation under DC 5260 or DC 5261, if the arthritis results 
in compensable loss of motion, or to a separate compensable 
evaluation under 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  VAOPGCPREC 9-98 (1998).

Limitation of flexion of the leg to 45 degrees warrants a 10 
percent disability evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires limitation to 15 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2003).  Limitation of extension 
of the leg to 10 degrees warrants a 10 percent disability 
evaluation.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  A 30 percent evaluation requires 
that extension be limited to 20 degrees.  A 40 percent 
evaluation requires that extension be limited to 30 degrees. 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003).  The average 
normal range of motion of the knee is from 0 to 140 degrees. 
38 C.F.R. § 4.71, Plate II (2003).

In this case, x-rays reveal degenerative joint disease in the 
right knee.  At the November 2000 VA examination, the passive 
range of motion in the right knee was full with coarse 
painful crepitus, whereas the active range of motion was 
limited to 90 degrees.  The veteran had to use a cane for 
walking and reported a sharp pain in both knees, which was 
worsened by stair climbing.  The examiner noted that the 
veteran had decreased and painful motion due to degenerative 
joint disease of the right knee.  Range of motion testing in 
the right knee at the June 2001 VA fee-basis examination was 
extension to zero degrees and flexion to 110 degrees.  There 
was also moderate crepitation in the right knee.  At a June 
2003 VA physical examination for treatment purposes, the 
veteran had a full range of motion in the right knee but with 
a mildly positive grind.  

At the September 2003 private examination, the veteran 
reported that his bilateral knee pain prevented him from 
walking more than a quarter of a mile without assistive 
devices and that, occasionally, he could walk further with a 
cane.  He noted that he walks with one or two canes, 
depending on the severity of his knee pain.  He walked into 
Dr. Gevaert's office with decreased knee flexion and 
decreased weightbearing in both lower extremities.  He 
exhibited moderate difficulty standing up from a standard 
chair.  Physical examination revealed the range of motion 
testing in the right knee was extension to 5 degrees and 
flexion to 135 degrees and that the testing was very painful.  
There were no temperature changes or femoropatellar 
crepitations.  Dr. Gevaert indicated that the veteran had a 
20 percent impairment from the degenerative joint disease.  
Dr. Gevaert also described the degenerative joint disease as 
severe and noted that the disorder limited his ability to 
walk for long periods of time.

Under Lichtenfels, the x-ray evidence of degenerative joint 
disease of the right knee along with the evidence showing 
painful restriction of motion and decreased weight-bearing 
provides a basis for a separate 20 percent disability 
evaluation for degenerative joint disease of the right knee.  
However, flexion is limited to at most 90 degrees and 
extension is limited to at most 5 degrees.  Therefore, a 
compensable level of limitation of flexion or extension under 
either Diagnostic Code 5260 or 5261 was not demonstrated as 
there was no limitation of extension of 10 degrees or more 
and limitation of flexion was not 45 degrees or less.  In 
reaching the conclusion, the Board has considered the actual 
range of motion and the functional equivalent of the range of 
motion due to the factors expressed in DeLuca and the 
regulations.  The medical evidence does not show the 
existence of pain to the extent that it limits flexion or 
extension to the degrees warranted for an evaluation in 
excess of 20 percent.  Even when every range of motion 
reported is accepted as correct, the ranges of motion (actual 
or functional) do not support an evaluation in excess of 20 
percent.  

The level of the functional impairment warrants the 
assignment of a 20 percent evaluation based on painful and 
limited range of motion and no more.  Therefore, the Board 
finds that the veteran's right knee disability merits 
assignment of a separate evaluation not higher than 20 
percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2003).

The Board has examined all other diagnostic codes pertinent 
to the knee.  Dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint 
warrants a 20 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2003).  In this case, the veteran does 
not have a dislocated semilunar cartilage and he reported at 
the September 2003 private examination that his knees 
generally did not lock.  Diagnostic Code 5259 is also not 
applicable in this case because the veteran's semilunar 
cartilage has not been removed.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2003).  There was no evidence of 
ankylosis of the right knee; consequently, Diagnostic Code 
5256 is not for application.  As there is no impairment of 
the right tibia or fibula, Diagnostic Code 5262 is also not 
applicable.  As there is no diagnosis of genu recurvatum of 
record, thus, an evaluation under Diagnostic Code 5263, genu 
recurvatum, is not applicable.

The Board has considered all of the applicable evidence 
relating to the veteran's knee disabilities, and has 
considered all applicable Diagnostic Codes; the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59; and the holdings in DeLuca v 
Brown, 6 Vet. App. 321 (1993), and Hicks v. Brown, 8 Vet. 
App. 417 (1995).

Left Knee

The veteran contends that his left knee disability is more 
severe than currently evaluated, and that an increased 
evaluation should be assigned.  After a review of the 
evidence, the Board finds that the evidence supports a 30 
percent rating under Diagnostic Code 5257 and a separate 20 
percent rating under Diagnostic Codes 5010-5003 for painful 
and limited motion of the left knee.

The left knee is currently rated as 20 percent disabling 
under Diagnostic Codes 5010-5257 for moderate instability or 
subluxation.  The competent medical evidence of record shows 
that the veteran experiences severe lateral instability or 
recurrent subluxation in the left knee.

At the November 2000 VA examination, the left knee joint was 
stable.  At the June 2001 VA fee-basis examination, the 
veteran reported that his knees would go out about once a 
month.  Physical examination of the left knee revealed no 
instability but moderate effusion was present.  There was 
tenderness over the medial and lateral aspects of the left 
inferior patella and the lateral aspect of the left superior 
patella.  The physical examination in June 2003 for treatment 
purposes found no effusion or laxity in the left knee.  Also, 
patellar apprehension testing during that examination was 
negative.  At the private examination done by Dr. Gevaert in 
September 2003, the Lachman's test was 2 + positive on the 
left.  There was good collateral stability on full extension 
as well as 30 degrees of flexion.  Pivot shift testing was 
negative, but the apprehension maneuver testing was positive.  
The anterior drawer testing and the posterior drawer testing 
were both negative.  Dr. Gevaert indicated that the veteran 
had severe recurrent subluxation or lateral instability in 
the left knee.

The Board gives greater weight to the report of the September 
2003 private examination than to the other evidence of record 
because that examination is the most recent and most 
thorough.  Based on this evidence, the Board finds that the 
veteran experiences severe impairment with instability or 
subluxation of the left knee.  Accordingly, a 30 percent 
disability rating under Diagnostic Code 5257 is warranted.

X-rays reveal degenerative joint disease in the left knee.  
At the November 2000 VA examination, the passive range of 
motion in the left knee was full with coarse painful 
crepitus, whereas the active range of motion was limited to 
90 degrees.  The veteran had to use a cane for walking and 
reported a sharp pain in both knees, which was worsened by 
stair climbing.  The examiner noted that the veteran had 
decreased and painful motion due to degenerative joint 
disease of the left knee.  Range of motion testing in the 
left knee at the June 2001 VA fee-basis examination was 
extension to zero degrees and flexion to 105 degrees.  There 
was also moderate crepitation in the left knee.  At a June 
2003 VA physical examination for treatment purpose, the 
veteran had a full range of motion in the left knee but with 
a mildly positive grind.  

At the September 2003 private examination, the range of 
motion testing in the left knee was extension to 5 degrees 
and flexion to 120 degrees and that the testing was very 
painful.  There were no temperature changes or femoropatellar 
crepitations.  Dr. Gevaert indicated that the veteran had a 
20 percent impairment from the degenerative joint disease.  
Dr. Gevaert also described the degenerative joint disease as 
severe and noted that it limited his ability to walk for long 
periods of time.

Under Lichtenfels, the x-ray evidence of degenerative joint 
disease of the left knee along with the evidence showing 
painful restriction of motion and decreased weight-bearing 
provides a basis for a separate 20 percent disability 
evaluation for degenerative joint disease of the left knee.  
However, flexion is limited to at most 90 degrees and 
extension is limited to at most 5 degrees.  Therefore, a 
compensable level of limitation of flexion or extension under 
either Diagnostic Code 5260 or 5261 was not demonstrated as 
there was no limitation of extension of 10 degrees or more 
and limitation of flexion was not 45 degrees or less.  In 
reaching the conclusion, the Board has considered the actual 
range of motion and the functional equivalent of the range of 
motion due to the factors expressed in DeLuca and the 
regulations.  The medical evidence does not show the 
existence of pain to the extent that it limits flexion or 
extension to the degrees warranted for an evaluation in 
excess of 20 percent.  Even when every range of motion 
reported is accepted as correct, the ranges of motion (actual 
or functional) do not support an evaluation in excess of 20 
percent.  

The level of the functional impairment warrants the 
assignment of a 20 percent evaluation based on painful and 
limited range of motion and no more.  Therefore, the Board 
finds that the veteran's left knee disability merits 
assignment of a separate evaluation not higher than 20 
percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2003).

The Board has examined all other diagnostic codes pertinent 
to the knee.  In this case, the veteran does not have a 
dislocated semilunar cartilage and he reported at the 
September 2003 private examination that his knees generally 
did not lock; therefore, Diagnostic Code 5258 is not for 
application.  Diagnostic Code 5259 is also not applicable in 
this case because the veteran's semilunar cartilage has not 
been removed.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259 
(2003).  There was no evidence of ankylosis of the left knee; 
consequently, Diagnostic Code 5256 is not for application.  
As there is no impairment of the left tibia or fibula, 
Diagnostic Code 5262 is also not applicable.  As there is no 
diagnosis of genu recurvatum of record, thus, an evaluation 
under Diagnostic Code 5263, genu recurvatum, is not 
applicable.

The Board has considered all of the applicable evidence 
relating to the veteran's knee disabilities, and has 
considered all applicable Diagnostic Codes; the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59; and the holdings in DeLuca v 
Brown, 6 Vet. App. 321 (1993), and Hicks v. Brown, 8 Vet. 
App. 417 (1995).

Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2003).  In this case, the Schedule is not inadequate.  The 
Schedule does provide for higher ratings for the service-
connected right knee and left knee disabilities, but, as 
discussed above, the schedular criteria for higher ratings 
have not been shown.  In addition, it has not been shown that 
any of the service-connected right knee and left knee 
disabilities has required frequent periods of hospitalization 
or has produced marked interference with the veteran's 
employment.  For these reasons, an extraschedular rating is 
not warranted.


ORDER

An increased disability rating in excess of 20 percent for 
chondromalacia patella of the right knee is denied.

A separate 20 percent, but no greater than 20 percent, 
disability rating under Diagnostic Codes 5010-5003 for 
degenerative joint disease of the right knee is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.

An increased disability rating of 30 percent for 
chondromalacia patella of the left knee is granted, subject 
to the laws and regulations governing the disbursement of 
monetary benefits.

A separate 20 percent, but no greater than 20 percent, 
disability rating under Diagnostic Codes 5010-5003 for 
degenerative joint disease of the left knee is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



